Citation Nr: 1625951	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for sleep apnea.  

In December 2015, the Board remanded the matter to the RO for further development.  For the reasons discussed below, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has sleep apnea that had its onset during his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought in full, discussion of whether VA complied with its duties to notify and assist the Veteran is unnecessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran seeks service connection for sleep apnea.  Post-service private treatment records dated in February 2009 show that the Veteran was diagnosed with sleep apnea.  See private treatment records, Emerald Coast Sleep Disorders Center.  He has thus met the current disability requirement.

The VA examiner in June 2015 provided an opinion but dismissed the statements made by the Veteran and his wife of sleep apnea symptoms in service, finding that lay statements were inherently unreliable.  The Veteran has consistently made these reports of symptoms in service.  Moreover, service treatment records show complaints of fatigue in October 1980, August 1985, May 1992, and October 1992.  Therefore, as indicated by the Board in its December 2015 remand, the examiner's dismissal of the lay evidence was not appropriate, and the opinion is inadequate.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").



In contrast, in a January 2016 opinion, a VA physician wrote that, based on the Veteran's statements during the June 2015 VA examination, "his obstructive sleep apnea is at least as likely as not caused by or a result of or incurred in service, because his report of pauses in breathing while sleeping during service is c/w [consistent with] sleep apnea."  This medical opinion is entitled to significant probative weight because the physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the physician also noted that based on medical records review it was not likely the Veteran had sleep apnea in service because of a lack of documentation, this opinion suffers from the same flaw as the June 2015 VA examiner's opinion in that it relied on the absence of contemporaneous medical evidence. Buchanan, 451 F.3d at 1336, n. 1.

The evidence is thus at least evenly balanced as to whether the Veteran's sleep apnea had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


